Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.

  RENZO BARBERI,

               Plaintiff,

               vs.

  DAPPLE BAR + KITCHEN LLC, a Florida
  Limited Liability Company and ALGLO
  LLC, a Florida Limited Liability Company,

            Defendants.
  _______________________________/

                                      COMPLAINT

  Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues DAPPLE BAR + KITCHEN LLC
  (“DAPPLE”) and ALGLO LLC (“ALGLO”) (hereinafter, collectively referred to as
  “Defendants”) for declaratory and injunctive relief; for discrimination based on
  disability; and for the resultant attorney's fees, expenses, and costs (including,
  but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181 et.
  seq., ("AMERICANS WITH DISABILITIES ACT OF 1990," or "ADA") and
  alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.     The venue of all events giving rise to this lawsuit is located in Miami-

                                              1
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 2 of 11




  Dade County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local
  Rules of the United States District Court for the Southern District of Florida,
  this is the designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Dapple Bar & Kitchen (“Subject Facility”), Plaintiff suffered
  from a “qualified disability” under the ADA, and required the use of a
  wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia due to a
  severed T4 and T5, and is therefore confined to his wheelchair. Plaintiff
  personally visited Dapple Bar & Kitchen, but was denied full and equal access, and
  full and equal enjoyment of the facilities, services, goods, and amenities within
  Dapple Bar & Kitchen, which is the subject of this lawsuit. The Subject Facility is a
  restaurant and Plaintiff wanted to purchase food and beverages but was unable
  to due to the discriminatory barriers enumerated in Paragraph 15 of this
  Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
  rights of similarly situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendants, DAPPLE and ALGLO, are authorized to conduct business and
  are in fact conducting business within the State of Florida. The Subject Facility
  is located at 14501 S Dixie Hwy, Miami, FL 33176. Upon information and belief,
  DAPPLE is the lessee and/or operator of the Real Property and therefore held
  accountable of the violations of the ADA in the Subject Facility which is the
  matter of this suit. Upon information and belief, ALGLO is the owner and lessor
  of the Real Property where the Subject Facility is located and therefore held
  accountable for the violations of the ADA in the Subject Facility which is the
  matter of this suit.

                                                2
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 3 of 11




  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and
          prejudice denies people with disabilities the opportunity to compete on
          an equal basis and to pursue those opportunities for which this country
          is justifiably famous and costs the United States billions of dollars in

                                          3
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 4 of 11




              unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the    full   and   equal    enjoyment   of   the   goods,   services,    facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Dapple
  Bar & Kitchen is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must comply with the ADA. The Subject Facility is open to the public, its
  operations affect commerce, and it is a restaurant. See 42 U.S.C. Sec. 12181 (7)
  and 28 C.F.R. 36.104. Therefore, the Subject Facility is a public accommodation
  that must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Dapple Bar & Kitchen located at 14501 S Dixie Hwy, Miami,
  FL 33176, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and
  by     failing      to    remove    architectural   barriers   pursuant    to     42    U.S.C.
  §12182(b)(2)(A)(iv).



                                                  4
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 5 of 11




  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:

        a) The parking facility adjacent to and alongside the restaurant does not provide a

           compliant accessible parking space. 2010 ADA Standards 502.1

        b) The parking facility does not have the minimum number of accessible parking spaces

           required. 2010 ADA Standards 208.2



                                              5
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 6 of 11




       c) The parking facility has ten (10) marked standard spaces in the designated restaurant

          parking lot. There are zero (0) compliant accessible parking spaces. One (1) compliant

          accessible parking space with adjacent access aisle is required. 2010 ADA Standards

          208.2

       d) The parking facility does not provide compliant directional and informational signage

          to a compliant accessible parking space. 2010 ADA Standards 216.5

       e) There is no compliant access aisle attached to an accessible route serving any existing

          parking space which would allow safe entrance or exit of vehicle for accessible

          persons requiring mobility devices. 2010 ADA Standards 502.2, 502.4

       f) There is currently no existing accessible route to help persons with disabilities safely

          maneuver through the parking facility. Accessible routes must connect parking spaces

          to accessible entrances. In parking facilities where the accessible route must cross

          vehicular traffic lanes, marked crossings enhance pedestrian safety, particularly for

          people using wheelchairs and other mobility aids. 2010 ADA Standards 502.3

       g) Existing facility does not provide a compliant accessible route to the main restaurant

          entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

       h) The facility does not provide compliant directional and informational signage to an

          accessible route which would lead to an accessible entrance. 2010 ADA Standards

          216.6

       i) The bar counter is too high. A portion of the counter surface that is 36 inches long

          minimum and 36 inches high maximum above the finish floor must be provided. 2010

          ADA Standards 904.4.1




                                                6
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 7 of 11




        j) There is no accessible seating at the dining area. Where dining surfaces are provided

           for the consumption of food or drink, at least 5% of the dining seating spaces, counter

           and standing spaces at the dining surfaces must comply. 2010 ADA Standards 226.1,

           904.4

  16.   Upon information and belief there are other current violations of the ADA
  at Dapple Bar & Kitchen. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the

                                                7
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 8 of 11




  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, Plaintiff demands judgment against the Defendants and requests
  the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.


  Dated this October 15, 2020.




                                           8
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 9 of 11




  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Email: ronsternlaw@gmail.com
  Attorney for Plaintiff, RENZO BARBERI




                                       9
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 10 of 11




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.

  RENZO BARBERI,

               Plaintiff,

               vs.

  DAPPLE BAR + KITCHEN LLC, a Florida
  Limited Liability Company and ALGLO
  LLC, a Florida Limited Liability Company,

            Defendants.
  _______________________________/

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 15, 2020, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Email: ronsternlaw@gmail.com
  Attorney for Plaintiff RENZO BARBERI




                                              10
Case 1:20-cv-24228-DPG Document 1 Entered on FLSD Docket 10/15/2020 Page 11 of 11




                                 SERVICE LIST:

    RENZO BARBERI, Plaintiff, vs. DAPPLE BAR + KITCHEN LLC, a Florida Limited
         Liability Company and ALGLO LLC, a Florida Limited Liability Company

              United States District Court Southern District of Florida

                                     CASE NO.


  DAPPLE BAR + KITCHEN LLC

  REGISTERED AGENT:

  WHEELER, DANIELLE N.
  18503 S DIXIE HWY
  CUTLER BAY, FL 33157

  VIA PROCESS SERVER


  ALGLO LLC

  REGISTERED AGENT:

  GY CORPORATE SERVICES, INC.
  777 S FLAGLER DRIVE
  SUITE 500E
  WEST PALM BEACH, FL 33401

  VIA PROCESS SERVER




                                         11
